DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement is withdrawn as the argument is persuasive.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-31 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes:


Regarding independent claim 7, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 7 that includes:
“a pixel array, comprising multiple pixel columns, each of the pixel columns comprising multiple pixels arranged in the along-track direction, and two adjacent pixels of each of the pixel columns having a separation space therebetween, wherein the separation space is a summation of a pixel height in the along-track direction and a multiplication of the pixel height by a time ratio of a line time difference of the rolling shutter and a frame period of capturing the image frame”

Regarding independent claim 14, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 14 that includes:
“a pixel array, comprising multiple pixel columns, each of the pixel columns comprising multiple pixels arranged in the along-track direction, and two adjacent pixel groups of the pixels having a separation space therebetween to compensate a line time difference of using the rolling shutter, wherein each pixel group has a first pixel and a second pixel.”

Regarding independent claim 21, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 21 that includes:


Regarding independent claim 27, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 27 that includes:
“a pixel array, comprising multiple pixel columns, each of the pixel columns comprising multiple pixels arranged in the along-track direction, and two adjacent pixel groups of the pixels having a separation space therebetween to compensate a line time difference of using the rolling shutter, wherein each pixel group includes a first pixel and a second pixel; and multiple integrators, configured to respectively store pixel data in successive image frames corresponding to a same position of the scene, wherein in one line time difference, each of the integrators is configured to integrate the pixel data in adjacent image frames corresponding to the same position of the scene, and in double line time difference, each of the integrators associated with the first pixel is configured to integrate the pixel data in a next image frame corresponding to the same position of the scene, and each of the integrators associated with the second pixel is 

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure, are:

Fox (US 2014/0085518) discloses an improved complementary metal oxide semiconductor image sensor for time delay and integration imaging provided that utilizes rolling shutter pixels. Columns of rolling shutter pixels in the CMOS image array are provided with a space between adjacent pixels to provide synchronization with movement of the subject in the along track direction. Preferably, the physical offset between the pixels is 1/Nth of a pixel pitch for a column having N rows.

Lepage (US 2008/0079830) discloses a time delayed integration image sensor provided over-sampled image data on a time-shared column bus to maintain data synchronization.

Cazaux et al. (US 2011/0279725) discloses an time-delay-integration image sensor comprising a matrix of photosensitive pixels organized in rows and columns, a first matrix of memory cells associated with control and adding means to store accumulated brightness levels of several rows of pixels in a row of memory cells. The first memory cell matrix is provided with the control and adding means to store in its rows accumulated brightness levels of the rows of a first half of the pixel matrix. The sensor comprises a second memory cell matrix associated with the control and adding means to store accumulated brightness levels of the rows of the second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697               

/LIN YE/Supervisory Patent Examiner, Art Unit 2697